DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a display device comprising: a base layer comprising a bending area configured to bend about a bending axis; and a display element layer disposed on the base layer and comprising a plurality of pixels; an encapsulation layer disposed on the display element layer and covering the pixels; a plurality of touch sensors disposed on the encapsulation layer, each of the touch sensors comprising a plurality of conductive patterns having a mesh shape; and a plurality of signal lines respectively connected to the touch sensors, and wherein: the conductive patterns comprise a plurality of mesh lines defining a plurality of mesh openings; and inner lines of four of the mesh lines connected to each other and defining one of the mesh openings are inclined with respect to the bending axis.	KIM et al (2016/0202831) teaches a display device comprising: a base layer comprising a bending area configured to bend about a bending axis; and a display element layer disposed on the base layer and comprising a plurality of pixels; an encapsulation layer disposed on the display element layer and covering the pixels; a plurality of touch sensors disposed on the encapsulation layer and a plurality of signal lines respectively connected to the touch sensors (See; Fig. 6 for base layer SUB, encapsulation layer EN, touch sensors on the encapsulation layer TS and signal lines connected to the touch electrodes). KIM et al fails to explicitly teach mesh lines having the bolded limitations above. 	NAKAMURA et al (2014/0299361) teaches touch sensors comprising a plurality of conductive patterns having a mesh shape; and a plurality of signal lines respectively connected to the touch sensors, and wherein: the conductive patterns comprise a plurality of mesh lines defining a plurality of mesh openings (See; Figs. 5 and 23-32 for a mesh touch sensor array having signal lines connected thereto). NAKAMURA et al fails to explicitly teach the bolded limitations above. 	Lee et al (2013/0063371) teaches touch sensors comprising a plurality of conductive patterns having a mesh shape; and a plurality of signal lines respectively connected to the touch sensors, and wherein: the conductive patterns comprise a plurality of mesh lines defining a plurality of mesh openings (See; Figs. 4-6 for a mesh touch sensor array having signal lines connected thereto). Lee et al fails to explicitly teach the bolded limitations above.	KOSHIMIZU et al (US 9,740,317) teaches touch sensors comprising a plurality of conductive patterns having a mesh shape; and a plurality of signal lines respectively connected to the touch sensors, and wherein: the conductive patterns comprise a plurality of mesh lines defining a plurality of mesh openings (See; Figs. 2, 4, 9, 11, 15 and 16 for a mesh touch sensor array having signal lines connected thereto). KOSHIMIZU et al fails to explicitly teach the bolded limitations above. Her et al (9,483,132) teaches touch sensors comprising a plurality of conductive patterns having a mesh shape; and a plurality of signal lines respectively connected to the touch sensors, and wherein: the conductive patterns comprise a plurality of mesh lines defining a plurality of mesh openings (See; Fig. 26 for a mesh touch sensor array having signal lines connected thereto). Her et al fails to explicitly teach the bolded limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627